Citation Nr: 1046021	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 
1973 and from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Fargo, 
North Dakota.  The issue before the Board today was remanded in 
April 2010 for further evidentiary and procedural development.  
As discussed below, the Board finds that there was substantial 
compliance with its remand; thus, it may proceed with a decision 
at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and credible evidence does not establish that the 
Veteran has a current bilateral hearing loss disability that is 
related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
Veteran's active military service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Review of the claims file reflects that a July 2007 letter 
fulfilled VA's notice requirements under 38 U.S.C.A. § 5103(a).  
See also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Moreover, this notice was provided to the Veteran prior to the 
initial adjudication of the claim in November 2007.  Thus, the 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and obtaining a VA examination and/or 
opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment 
records are associated with the claims file, as well as relevant 
VA treatment records identified by the Veteran.  He has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding these claims.  

The Board acknowledges that the record contains reference to 
outstanding evidence associated with a claim for social security 
disability benefits.  These records, however, are deemed not to 
be relevant to the issue of entitlement to service connection for 
bilateral hearing loss.  In this regard, the claims file also 
reflects that the Veteran filed a claim for VA nonservice-
connected pension benefits, and he did not indicate that his 
unemployability has anything to do with his claimed hearing loss.  
Rather, he indicated that his disabling conditions were 
hypertension, alcoholism, and stress.  Under the circumstances, 
the Board finds it reasonable to conclude that the Veteran's 
social security disability benefits claim was based on similar 
contentions of disability, especially given that he has never 
indicated that his subjective hearing loss renders him 
unemployable.  Therefore, absent evidence that such records are 
relevant to the issue decided herein, a remand is not necessary.  
See 38 U.S.C.A. § 5103A(b), (c)(3); Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c). 

A VA audiological examination was provided in conjunction with 
the issue on appeal for the specific purpose of determining the 
existence and etiology of any claimed hearing loss.  Pertinent to 
the Board's analysis, the examination report reflects findings 
relevant to the issues on appeal, including the conclusion that 
the Veteran has no current hearing loss disability for VA 
compensation purposes.  It also indicates that the claims file 
was reviewed and an etiological opinion, though not necessary, 
was provided.  As such, the Board finds that the Veteran has been 
provided with an examination that is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Legal Criteria and Analysis

In May 2007, the Veteran submitted an original application for VA 
compensation benefits, seeking service connection for bilateral 
hearing loss.  He asserted throughout this appeal that he was 
exposed to significant levels of noise without hearing protection 
while serving in Vietnam from April 1971 to January 1972.  He 
also contended that he has experienced decreased hearing and 
ringing in his ears since as early as September 1971.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Initially, the Board notes that in order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. 
Nicholson, 21 Vet App 319 (2007) (requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim").  With respect to hearing loss, the law provides that 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Hensley v. Brown, 5 Vet App 155 (1993); 
38 C.F.R. § 3.385 (2010).  See also Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) (VA's interpretation of a hearing disability 
as expressed in the explanatory statement of § 3.385 is 
reasonable).  

In the present case, none of the competent medical evidence of 
record indicates that the Veteran has hearing loss which 
constitutes a disability for VA purposes in either ear.  Despite 
lay assertions by the Veteran that his hearing loss manifested 
during service, neither his service treatment records nor the May 
2010 VA examination audiological report contain evidence of a 40 
decibel loss in any of the relevant frequencies.  There is also 
no evidence of auditory thresholds of 26 decibels or greater for 
at least three relevant frequencies or speech recognition scores 
of 94 percent or less.  

The Board acknowledges that the Veteran is competent as a lay 
person to provide lay evidence that he has difficulty hearing.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).  However, medical, and not lay, evidence is required 
to determine whether his hearing loss constitutes a disability 
for compensation purposes.  See Hensley v. Brown, 5 Vet App 155 
(1993); 38 C.F.R. § 3.385.  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such evidence is not of record, the 
Board finds that a preponderance of the evidence is against this 
claim and the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Veteran may always advance a new claim should 
his hearing loss worsen in the future; however, based on the 
current record, the issue of entitlement to service connection 
for bilateral hearing loss must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


